Fourth Court of Appeals
                                  San Antonio, Texas
                                         January 7, 2020

                                      No. 04-19-00698-CV

                         IN THE INTEREST OF J.R.B., JR., a child,

                   From the 45th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017-PA-02035
                          Honorable Richard Garcia, Judge Presiding


                                         ORDER
       Appellant’s motion for extension of time to file a brief is granted. We order the brief due
January 21, 2020.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of January, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court